 


114 HR 2140 IH: Vietnam Human Rights Act of 2015
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 2140 
IN THE HOUSE OF REPRESENTATIVES 
 
April 30, 2015 
Mr. Smith of New Jersey (for himself, Ms. Lofgren, Mr. Rohrabacher, Mr. Connolly, Ms. Loretta Sanchez of California, Mr. Royce, and Mr. Lowenthal) introduced the following bill; which was referred to the Committee on Foreign Affairs 
 
A BILL 
To promote freedom, human rights, and the rule of law as part of United States-Vietnam relations. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Vietnam Human Rights Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Findings and purpose. 
Sec. 3. Prohibition on increased nonhumanitarian assistance to the Government of Vietnam. 
Sec. 4. Easing of restrictions for Vietnam under the Arms Export Control Act. 
Sec. 5. United States public diplomacy. 
Sec. 6. Religious freedom and human trafficking. 
Sec. 7. Annual report.  
2.Findings and purpose Congress finds the following: (1)The relationship between the United States and the Socialist Republic of Vietnam has grown substantially since the end of the trade embargo in 1994, with annual trade between the two countries reaching nearly $36,000,000,000 in 2014. 
(2)The Government of Vietnam’s transition toward greater economic liberalization and trade has not been matched by greater political freedom and substantial improvements in basic human rights for Vietnamese citizens, including freedom of religion, expression, association, and assembly. (3)The United States Congress agreed to Vietnam becoming an official member of the World Trade Organization in 2006, amidst assurances that the Government of Vietnam was steadily improving its human rights record and would continue to do so. 
(4)Vietnam remains a one-party state, ruled and controlled by the Communist Party of Vietnam (CPV), which continues to deny the right of citizens to change their Government. (5)Although in recent years the National Assembly of Vietnam has played an increasingly active role as a forum for highlighting local concerns, corruption, and inefficiency, the National Assembly remains subject to the direction of the CPV and the CPV maintains control over the selection of candidates in national and local elections. 
(6)The Government of Vietnam forbids public challenge to the legitimacy of the one-party state, restricts freedoms of opinion, the press, and association and tightly limits access to the Internet and telecommunication. (7)Since Vietnam’s accession to the WTO on January 11, 2007, the Government of Vietnam arbitrarily arrested and detained numerous individuals for their peaceful advocacy of religious freedom, democracy, and human rights, including Father Nguyen Van Ly, Pastor Nguyen Cong Chinh, Pastor Duong Kim Khai, labor organizers Nguyen Hoang Quoc Hung and Doan Huy Chuong, and bloggers Nguyen Huu Vinh, Nguyen Thi Minh Thuy, and Ta Phong Tan. 
(8)The Government of Vietnam continues to detain, imprison, place under house arrest, convict, or otherwise restrict persons for the peaceful expression of dissenting political or religious views. (9)The Government of Vietnam continues to detain labor leaders and restricts the right to organize independently. 
(10)The Government of Vietnam continues to limit the freedom of religion, restrict the operations of independent religious organizations, force people of faith to renounce their faith, expropriate lands and properties belonging to independent churches, and persecute believers whose religious activities the Government regards as a potential threat to its monopoly on power. (11)According to the United Nations Special Rapporteur on freedom of religion or of belief, who recently conducted a mission to Vietnam, autonomy and activities of independent religious or belief communities, that is, unrecognized communities, remain restricted and unsafe, with the rights to freedom of religion or belief of such communities grossly violated in the face of constant surveillance, intimidation, harassment and persecution.  
(12)Despite reported progress in church openings and legal registrations of religious venues, the Government of Vietnam has halted most positive actions and increasingly cracked down on independent religious communities since the Department of State lifted the country of particular concern (CPC) designation for Vietnam in November 2006. (13)Unregistered ethnic minority Protestant congregations, particularly Montagnards in the Central Highlands and Hmong in the Northwest Mountainous Regions, suffer severe abuses because of actions by the Government of Vietnam, which have included forced renunciations of faith, arrest and harassment, the withholding of social programs provided for the general population, confiscation and destruction of property, subjection to severe beatings, and reported deaths. 
(14)There has been a pattern of violent responses by the Government to peaceful prayer vigils and demonstrations by Catholics for the return of Government-confiscated church properties. Protesters have been harassed, beaten, and detained and church properties have been destroyed. Catholics also continue to face some restrictions on selection of clergy, the establishment of seminaries and seminary candidates, and individual cases of travel and church registration. Catholicism is not recognized in the provinces of Dien Bien, Son La, and Lai Chau. (15)In May 2010 the village of Con Dau, a Catholic parish in Da Nang, faced escalated violence during a funeral procession as police attempted to prohibit a religious burial in the village cemetery; more than 100 villagers were injured, 62 were arrested, five were tortured, and at least three died. The situation has remained unresolved. 
(16)The Unified Buddhist Church of Vietnam (UBCV) suffers persecution as the Government of Vietnam continues to restrict contacts and movement of senior UBCV clergy for refusing to join the state-sponsored Buddhist organization, the Government restricts expression and assembly, and the Government continues to harass and threaten UBCV monks, nuns, and youth leaders. (17)The Government of Vietnam continues to suppress the activities of other religious adherents, including Cao Dai and Hoa Hao Buddhists who lack official recognition or have chosen not to affiliate with the state-sanctioned groups, including through the use of detention, imprisonment, and strict Government oversight. 
(18)Many Montagnards and others are still serving long prison sentences for their involvement in peaceful demonstrations in 2001, 2002, 2004, and 2008. Montagnards continue to face threats, detention, beatings, forced renunciation of faith, property destruction, restricted movement, and reported deaths at the hands of Government officials. (19)Ethnic minority Hmong in Northern Vietnam, the Northwest Highlands, and the Central Highlands of Vietnam also suffers restrictions, confiscation of property, abuses, and persecution by the Government of Vietnam. Many of their leaders have been sentenced to prison terms. 
(20)The Government of Vietnam restricts Khmer Krom expression, assembly, and association, has confiscated nearly all the Theravada Buddhist temples, controls all Khmer Krom Buddhist religious organizations, prohibits most peaceful protests, and imprisons many Khmer Krom Buddhist monks who worked to preserve the Khmer Krom culture. (21)People arrested in Vietnam because of their political or religious affiliations and activities often are not accorded due legal process as they lack full access to lawyers of their choice, may experience closed trials, have often been detained for years without trial, and have been subjected to the use of torture to admit crimes they did not commit or to falsely denounce their own leaders. 
(22)Vietnam continues to be a source country for the commercial sexual exploitation and forced labor of women and girls, as well as for men and women legally entering into international labor contracts who subsequently face conditions of debt bondage or forced labor, and is a destination country for child trafficking and continues to have internal human trafficking. (23)There are many reports of Vietnamese officials and employees participating in, facilitating, condoning, or otherwise being complicit in severe forms of human trafficking. Victims of human trafficking who speak out against traffickers in the government-run labor export program receive threats of punishment by government authorities. 
(24)United States refugee resettlement programs, including the Humanitarian Resettlement (HR) Program, the Orderly Departure Program (ODP), Resettlement Opportunities for Vietnamese Returnees (ROVR) Program, general resettlement of boat people from refugee camps throughout Southeast Asia, the Amerasian Homecoming Act of 1988, and the Priority One Refugee resettlement category, have helped rescue Vietnamese nationals who have suffered persecution on account of their associations with the United States or, in many cases, because of such associations by their spouses, parents, or other family members, as well as other Vietnamese nationals who have been persecuted because of race, religion, nationality, political opinion, or membership in a particular social group. (25)While previous programs have served their purposes well, a significant number of eligible refugees from Vietnam were unfairly denied or excluded, including Amerasians, in some cases by vindictive or corrupt Vietnamese officials who controlled access to the programs, and in others by United States personnel who imposed unduly restrictive interpretations of program criteria. In addition, the Government of Vietnam has denied passports to persons who the United States has found eligible for refugee admission. 
(26)The Government of Vietnam reportedly is detaining tens of thousands of people, with some as young as 12 years old, in government-run drug detention centers and treating them as slave laborers. (27)In 2012, over 150,000 people signed an online petition calling on the Administration to not expand trade with communist Vietnam at the expense of human rights. 
(28)Each year close to a thousand Vietnamese-American advocates from across the country convene in Washington, DC, to call on the administration to attach human rights conditions to trade and security agreements with Vietnam. (29)Congress has passed numerous resolutions condemning human rights abuses in Vietnam, indicating that although there has been an expansion of relations with the Government of Vietnam, it should not be construed as approval of the ongoing and serious violations of fundamental human rights in Vietnam. 
3.Prohibition on increased nonhumanitarian assistance to the Government of Vietnam 
(a)Assistance 
(1)In generalExcept as provided in subsections (b), the Federal Government may not provide nonhumanitarian assistance to the Government of Vietnam, or to any organization working within Vietnam under an agreement signed with a Government of Vietnam entity, agency, or organization during any fiscal year in an amount that exceeds the amount of such assistance provided for fiscal year 2014 unless— (A)with respect to the limitation for fiscal year 2014, the President determines and certifies to Congress, not later than 30 days after the date of the enactment of this Act, that the requirements of subparagraphs (A) through (G) of paragraph (2) have been met during the 12-month period ending on the date of the certification; and 
(B)with respect to the limitation for subsequent fiscal years, the President determines and certifies to Congress, in the most recent annual report submitted pursuant to section 7, that the requirements of subparagraphs (A) through (G) of paragraph (2) have been met during the 12-month period covered by the report. (2)RequirementsThe requirements of this paragraph are the following: 
(A)The Government of Vietnam has made substantial progress toward releasing all political and religious prisoners from imprisonment, house arrest, and other forms of detention, including journalists and bloggers, independent labor union members, democracy and free speech advocates and those detained for engaging in religious activity or peaceful protests against religious freedom restrictions. (B)The Government of Vietnam has made substantial progress toward ensuring freedom of expression, particularly ending censorship of the Internet by the government and the repealing of laws that restrict Internet freedom. 
(C)The Government of Vietnam has made substantial progress toward respecting the right to freedom of religion, including the right to participate in religious activities and institutions without interference, harassment, or involvement of the Government, for all of Vietnam’s diverse religious communities. (D)The Government of Vietnam has made substantial progress toward Internet freedom, a complete end to censorship, the repeal of laws restricting internet usage and the punishment of anti-state comments online, the blockage of content from dissidents within Vietnam and from abroad, and efforts by pro-government forces to disrupt, hack, and block websites and operations of Vietnamese groups abroad. 
(E)The Government of Vietnam has made substantial progress toward respecting the right to the freedoms of assembly and association, including the right to organize labor unions independent of government oversight and control and the right to participate in nonviolent demonstrations, rallies, or civil society organizations, in accordance with international standards and treaties to which Vietnam is a party. (F)Neither any official of the Government of Vietnam nor any agency or entity wholly or partly owned by the Government of Vietnam was complicit in the trafficking in persons and the Government of Vietnam took all necessary and appropriate steps to end any such complicity and hold such official, agency, or entity fully accountable for its conduct. 
(G)The Government of Vietnam has made substantial progress toward allowing Vietnamese nationals free and open access to United States refugee programs. (H)The Government of Vietnam has made substantial progress toward respecting the internationally guaranteed human rights of members of all ethnic and minority groups. 
(b)Exception 
(1)Continuation of assistance in the national interestNotwithstanding the failure of the Government of Vietnam to meet the requirements of subsection (a)(2), the President may waive the application of subsection (a) for any fiscal year if the President determines that the provision to the Government of Vietnam of increased nonhumanitarian assistance would promote the purpose of this Act or is otherwise in the national interest of the United States. (2)Exercise of waiver authorityThe President may exercise the authority under paragraph (1) with respect to— 
(A)all United States nonhumanitarian assistance to Vietnam; or (B)one or more programs, projects, or activities of such assistance. 
(c)DefinitionsIn this section: (1)Nonhumanitarian assistanceThe term nonhumanitarian assistance means— 
(A)any assistance under the Foreign Assistance Act of 1961 (including programs under title IV of chapter 2 of part I of that Act, relating to the Overseas Private Investment Corporation), other than— (i)disaster relief assistance, including any assistance under chapter 9 of part I of that Act; 
(ii)assistance which involves the provision of food (including monetization of food) or medicine; (iii)assistance for environmental remediation of dioxin-contaminated sites and related health activities; 
(iv)assistance for demining and unexploded ordnance (UXO) remediation, and related health and educational activities; (v)assistance to combat severe forms of trafficking in persons; 
(vi)assistance to combat diseases; (vii)assistance for refugees;  
(viii)assistance to combat HIV/AIDS, including any assistance under section 104A of that Act; and (ix)assistance to prevent child labor; and 
(B)sales, or financing on any terms, under the Arms Export Control Act. (2)Severe form of trafficking in personsThe term severe form of trafficking in persons means any activity described in section 103(8) of the Trafficking Victims Protection Act of 2000 (Public Law 106–386 (114 Stat. 1470); 22 U.S.C. 7102(8)). 
(d)Effective dateThis section shall take effect on the date of the enactment of this Act and shall apply with respect to the provision of nonhumanitarian assistance to the Government of Vietnam for fiscal year 2016 and subsequent fiscal years. 4.Easing of restrictions for Vietnam under the Arms Export Control ActIt is the sense of Congress that it shall be the policy of the United States that further easing of the prohibition on the sale of lethal military equipment to the Government of Vietnam under the Arms Export Control Act shall require the Government of Vietnam to take additional, significant, and sustained steps to advance human rights protections, specifically internationally recognized norms of civil and political rights, through legal reforms, the release of prisoners of conscience, the establishment of independent labor unions, and guarantees to the freedom of religion and expression, including Internet freedom. 
5.United States public diplomacy 
(a)Radio Free Asia transmissions to VietnamIt is the sense of Congress that the United States should take measures to overcome the jamming of Radio Free Asia by the Government of Vietnam and that the Broadcasting Board of Governors should not cut staffing, funding, or broadcast hours for the Vietnamese language services of the Voice of America and Radio Free Asia, which shall be done without reducing any other broadcast language services. (b)United States educational and cultural exchange programs with VietnamIt is the sense of Congress that any programs of educational and cultural exchange between the United States and Vietnam should actively promote progress toward freedom and democracy in Vietnam by providing opportunities to Vietnamese nationals from a wide range of occupations and perspectives to see freedom and democracy in action and, also, by ensuring that Vietnamese nationals who have already demonstrated a commitment to these values are included in such programs. Cultural programs should recognize and find ways to assist Vietnam’s religious and ethnic diversity. 
6.Religious freedom and human trafficking 
(a)Country of particular concernIt is the sense of Congress that Vietnam should be designated as a country of particular concern for religious freedom pursuant to section 402(b) of the International Religious Freedom Act of 1998 (22 U.S.C. 6442(b)). (b)Minimum standards for the elimination of human traffickingIt is the sense of Congress that the Government of Vietnam does not fully comply with the minimum standards for the elimination of trafficking and is not making significant efforts to bring itself into compliance, and this determination should be reflected in the annual report to Congress required pursuant to section 110(b) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7107(b)). 
7.Annual report 
(a)In generalNot later than six months after the date of the enactment of this Act and every 12 months thereafter, the Secretary of State shall submit to Congress a report on the following: (1)The determination and certification of the President that the requirements of subparagraphs (A) through (H) of section 3(a)(2) have been met, if applicable. 
(2)If the President has waived the application of section 3(a) pursuant to section 3(b) during the reporting period— (A)the national interest with respect to which such a waiver was based; 
(B)the amount of increased nonhumanitarian assistance provided to the Government of Vietnam; and (C)a description of the type and amount of commensurate assistance provided pursuant to section 3(b)(1). 
(3)Efforts by the United States Government to promote access by the Vietnamese people to Radio Free Asia transmissions. (4)Efforts to ensure that programs with Vietnam promote the policy set forth in section 102 of the Human Rights, Refugee, and Other Foreign Policy Provisions Act of 1996 regarding participation in programs of educational and cultural exchange. 
(5)Lists of persons believed to be imprisoned, detained, or placed under house arrest, tortured, or otherwise persecuted by the Government of Vietnam due to their pursuit of internationally recognized human rights. In compiling such lists, the Secretary shall exercise appropriate discretion, including concerns regarding the safety and security of, and benefit to, the persons who may be included on the lists and their families. In addition, the Secretary shall include a list of such persons and their families who may qualify for protections under United States refugee programs. (6)A description of the development of the rule of law in Vietnam, including— 
(A)progress toward the development of institutions of democratic governance; (B)processes by which statutes, regulations, rules, and other legal acts of the Government of Vietnam are developed and become binding within Vietnam; 
(C)the extent to which statutes, regulations, rules, administrative and judicial decisions, and other legal acts of the Government of Vietnam are published and are made accessible to the public; (D)the extent to which administrative and judicial decisions are supported by statements of reasons that are based upon written statutes, regulations, rules, and other legal acts of the Government of Vietnam; 
(E)the extent to which individuals are treated equally under the laws of Vietnam without regard to citizenship, race, religion, political opinion, or current or former associations; (F)the extent to which administrative and judicial decisions are independent of political pressure or governmental interference and are reviewed by entities of appellate jurisdiction; and 
(G)the extent to which laws in Vietnam are written and administered in ways that are consistent with international human rights standards, including the rights enumerated in the International Covenant on Civil and Political Rights. (b)Contacts with other organizationsIn preparing the report under subsection (a), the Secretary shall, as appropriate, seek out and maintain contacts with nongovernmental organizations and human rights advocates (including Vietnamese-Americans and human rights advocates in Vietnam), including receiving reports and updates from such organizations and evaluating such reports. The Secretary shall also seek to consult with the United States Commission on International Religious Freedom for appropriate sections of the report. 
 
